268 S.W.3d 454 (2008)
Robert DAVINROY, Appellant,
v.
TREASURER OF MISSOURI as Custodian of Second Injury Fund, Respondent.
No. ED 91101.
Missouri Court of Appeals, Eastern District, Division One.
October 28, 2008.
Cynthia C. Hennessey, St. Louis, MO, for appellant.
Da-Neil Cunningham, Assistant Attorney General, St. Louis, MO, for respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Robert Davinroy (Claimant) appeals the award of the Labor and Industrial Relations Commission (Commission) denying his claim for compensation against the Second Injury Fund. The Commission concluded that Claimant failed to meet his burden of proving that the claimed injury to his left knee was causally connected to his employment. Claimant claims that the Commission erred when it failed to find that his claimed injury was causally related to his work because the AL J arbitrarily disregarded uncontradicted and unimpeached expert testimony and based his decision on his own personal opinion. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that the Commission's award is supported by competent and substantial evidence on the whole record. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the Commission's judgment pursuant to Rule 84.16(b).